Citation Nr: 1513334	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  12-28 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 50 percent for psychotic disorder and mood disorder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1980 to December 1982.  

This matter comes before the Board of Veterans Appeals (Board) from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In January 2015 the Board remanded the Veteran's claim for an increased rating for his psychotic disorder.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board previously remanded this issue in January 2015 to schedule the 
Veteran for a hearing for his psychiatric disability, and notify him of his scheduled hearing at his current Katy, Texas address.  

On his October 2012 substantive appeal (VA Form 9) and in a March 2013 communication, the Veteran requested a Board video-conference hearing before a Veterans Law Judge.  In March 2013, the Veteran was informed that his requested Board hearing was scheduled for June 2013.  Such notice was provided to him at an address in Houston, Texas, which was his current address of record.  Subsequently, the Veteran failed to appear for his scheduled June 2013 Board hearing. 

However, on the date of his Board hearing, the Veteran's representative submitted a statement indicating that the Veteran did not appear for the scheduled hearing as he was not notified of the hearing date.  Specifically, his representative indicated that the Veteran contacted VA in March 2013 to provide an updated address, but VA personnel changed his address back to his former address in error.  In support of this assertion, the representative submitted documents showing the Veteran had, in fact, contacted VA to report a change of address in March 2013 but that his address remained unchanged in VA's system.  In the June 2013 statement, the Veteran's representative provided the Veteran's current address in Katy, Texas, and requested that the Veteran be scheduled for another Board hearing.  

The Board notes that since the January 2015 Board remand the Veteran has been scheduled for another hearing in March 2015, but that the notification was again sent to his former address in Houston Texas, and not to his address in Katy, Texas as directed.  

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board is of the opinion that a remand is necessary in order to afford the Veteran his requested hearing.  Prior to sending the Veteran notification of this hearing, the RO should verify the Veteran's correct address with his representative.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference hearing before a Veterans Law Judge.  Verify what the Veteran's current address is, and ensure that notice of the scheduled hearing is sent to the Veteran at his current address.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



